             Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 1 of 9




1                                                                   Honorable Richard A. Jones
                                                                  Honorable J. Richard Creatura
2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE

8        IAN SIMMERS,
                                                     No. 2:21-cv-00100-RAJ-JRC
9                                  Plaintiff,
                                                     OPPOSITION TO PLAINTIFF’S MOTION
10             v.                                    TO SUBSTITUTE ESTATES

11       KING COUNTY, et al.,                        Noted on Motion Calendar:
                                                     April 2, 2021
12                                 Defendants.

13

14            The families of Major Beard and Sergeant Rusk, joined by Major McSwain and

15   retired Captains Baxter and Raftis, ask the Court to deny Mr. Simmers’ motion to

16   substitute the estates of the deceased Deputies as parties to this action. 1 Mr. Simmers

17   has requested relief the Court can’t grant and, under applicable law, any claims against

18   the estates abated years ago.

19                                              FACTS

20            Plaintiff Ian Simmers alleges that his rights were violated during a murder

21
     1
      The undersigned attorneys represent the adult children of Major Beard and Sergeant
22
     Rusk in this matter. Counsel’s other clients, Major McSwain and retired Captains Baxter
     and Raftis, join the Beard and Rusk families’ opposition to Plaintiff’s motion.
23
         OPPOSITION TO PLAINTIFF’S MOTION TO                 SEAMARK LAW GROUP PLLC
         SUBSTITUTE ESTATES                                   400 WINSLOW WAY E, STE 230
         (No. 2:21-cv-00100-RAJ-JRC) - 1                      BAINBRIDGE ISLAND, WA 98110
                                                                     (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 2 of 9




1    investigation 26 years ago. He has sued the City of Bothell, King County, and current

2    and former members of the Bothell Police Department and the King County Sheriff’s

3    Office.

4              One of the Sheriff’s Deputies named in the Complaint is Major Jackson Beard.

5    But Major Beard died five years ago, on March 24, 2016. (Decl. of Jackson Beard ¶ 2.)

6    Major Beard’s wife was the sole heir of his estate, and she also has now died. (Id.)

7              Another Deputy named in the Complaint is Detective Sergeant Clement Rusk,

8    who died 14 years ago, on February 5, 2007. (Decl. of Sally Rusk ¶ 2.) Sergeant Rusk’s

9    wife was the sole heir of his estate, and now she, too, has died. (Id.)

10             Mr. Simmers has moved for leave to substitute the estates of Major Beard and

11   Sergeant Rusk as defendants. As discussed below, however, the request is improper,

12   and it’s far too late to bring claims against the estates.

13                                            ARGUMENT

14             Plaintiff’s motion to substitute the estates of deceased Deputies must be denied

15   because there are no parties to substitute in or out, and the Court lacks jurisdiction to

16   appoint personal representatives. Under Washington’s nonclaim statute, moreover, any

17   state or federal claims against either estate abated two years after each Deputy died.

18             Plaintiff seeks relief the Court cannot grant.

19             As a preliminary matter, the Court cannot grant the relief Mr. Simmers seeks. He

20   has asked for an order substituting the estates of the deceased Deputies as parties.

21   (Dkt. 25 at 1.) But there are two initial problems with his request.

22             The first problem with Mr. Simmers’ requested relief is that there are no parties to

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                     SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                       400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 2                          BAINBRIDGE ISLAND, WA 98110
                                                                      (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 3 of 9




1    replace with substitutes. As the Ninth Circuit has explained, a plaintiff cannot bring suit

2    against a dead person “or in any other way make a dead person (in that person’s own

3    right, and not through a properly-represented estate or successor) party to a federal

4    lawsuit.” LN Mgmt., LLC v. JPMorgan Chase Bank, N.A., 957 F.3d 943, 955 (9th Cir.

5    2020). So Mr. Simmers has not successfully commenced suit against either Major

6    Beard or Sergeant Rusk, and there are no parties to substitute out.

7           The second problem with Mr. Simmers’ request is that there are no entities that

8    can be added as substitutes. An estate is not a legal entity that can be sued. LN Mgmt.,

9    LLC v. JPMorgan Chase Bank, N.A., 957 F.3d 943, 956 (9th Cir. 2020). Instead, an

10   estate acts only through its personal representative, and any legal action must be

11   brought against the personal representative rather than the estate. Id. There currently

12   are no personal representatives of Major Beard’s and Sergeant Rusk’s estates, so

13   personal representatives would need to be appointed before they could be added as

14   parties.

15          Perhaps in recognition of this second problem, Mr. Simmers has also asked for

16   “entry of an order authorizing the appointment of personal representatives for the

17   estates of deceased Defendants.” (Dkt. 25 at 1.) Under the probate exception to federal

18   jurisdiction, however, District Courts do not authorize or appoint an estate’s personal

19   representative. See Marshall v. Marshall, 547 U.S. 293, 311 (2006). That authority is

20   reserved to state courts. Id. (“the probate exception reserves to state probate courts the

21   probate or annulment of a will and the administration of a decedent’s estate”).

22

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                   SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                     400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 3                        BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 4 of 9




1           Any state-law claims are barred by Washington’s nonclaim statute.

2           Even if Mr. Simmers brought a motion for appointment of personal

3    representatives in state court, it would be denied because any claims against the

4    deceased Deputies’ estates are time-barred.

5           After a person dies, limitations on actions against his or her estate are governed

6    by the nonclaim statute in the probate code. See RCW 4.16.200 (“Limitations on actions

7    against a person who dies before the expiration of the time otherwise limited for

8    commencement thereof are as set forth in chapter 11.40 RCW.”). The nonclaim statute

9    provides that, even if a creditor was not provided notice to submit claims against an

10   estate, “the creditor must present the claim within twenty-four months after the

11   decedent’s date of death.” RCW 11.40.051(1)(c). This 24-month limit is a “self-executing

12   bar” that is not subject to tolling. RCW 11.40.150. And failure to present the claim within

13   this time limit results in the creditor being “forever barred from making a claim or

14   commencing an action against the decedent.” RCW 11.40.051(1).

15          The purpose of Washington’s probate code is “the prompt and efficient resolution

16   of estate claims.” In re Estate of Stover, 315 P.3d 579, 584, 178 Wn. App. 550, 560–61

17   (Wash. Ct. App. 2013). Therefore, the nonclaim statute is “more strictly enforced than

18   general statutes of limitations” because of the important interest in final settlement of

19   estates, so “those entitled may receive the property free from incumbrances and

20   charges which might lead to long litigation.” Davis v. Shepard, 237 P. 21, 24, 135 Wash.

21   124, 131 (Wash. 1925). No exception is permitted, even for outright fraud, or else

22   estates could never be finally closed and distributed. Id. at 24.

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                   SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                     400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 4                        BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
            Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 5 of 9




1           Mr. Simmers’ claims epitomize the type of stale claims the nonclaim statute bars

2    in favor of finality. Not only has the Deputies’ property already been distributed to heirs,

3    both Deputies’ heirs have since died and had their own property distributed.

4           Since Mr. Simmers did not assert his state-law claims within two years from the

5    date Sergeant Rusk died in 2007 or the date Major Beard died in 2016, the claims are

6    forever barred.

7           Washington’s nonclaim statute also bars any federal claims.

8           As a general rule, capacity to be sued is determined by state law. See FRCP

9    17(b)(3) (“for all other parties, by the law of the state where the court is located”). And in

10   civil-rights cases specifically, courts look to state law to fill gaps in federal law. This is

11   because 42 U.S.C. § 1988 says that where federal law is “deficient in the provisions

12   necessary to furnish suitable remedies,” state law will apply, if it’s “not inconsistent” with

13   federal law. Section 1988 recognizes there are certain areas where federal law is

14   insufficient, because it does not cover every issue that may arise in civil-rights actions.

15   Robertson v. Wegmann, 436 U.S. 584, 588 (1978).

16          As the Supreme Court has explained, “one specific area not covered by federal

17   law is that relating to the survival of civil rights actions under § 1983 upon the death of

18   either the plaintiff or defendant.” Id. at 589 (internal quotation marks omitted).

19          Robertson was a civil-rights action in federal court against a district attorney and

20   others for allegedly pursuing a criminal prosecution in bad faith. Id. at 586. While the

21   civil-rights action was pending, the plaintiff died. Id. Under Louisiana law, any civil action

22   abated upon the death of the plaintiff unless he or she was survived by a close relative,

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                      SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                        400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 5                           BAINBRIDGE ISLAND, WA 98110
                                                                       (206) 502-2510
            Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 6 of 9




1    such as a spouse or child. Id. at 587. And the plaintiff in Robertson had no such relative.

2    Id. Believing that abatement of a civil-rights claim was inconsistent with federal law, the

3    District Court declined to apply Louisiana law and, instead, ruled that the claim survived

4    in favor of the personal representative of the deceased plaintiff. Id. On appeal, the Fifth

5    Circuit affirmed. Id.

6           But the Supreme Court granted review and reversed. Id. at 588. The Supreme

7    Court began its analysis by acknowledging that one way state law could be inconsistent

8    with federal law is if the state law is contrary to federal policy underlying the cause of

9    action. Id. at 590. And the policies underlying civil-rights actions include compensation

10   of persons deprived of their rights and deterrence of misconduct by state officials. Id. at

11   591.

12          Nevertheless, the Supreme Court found nothing in § 1983 “or its underlying

13   policies to indicate that a state law causing abatement of a particular action should

14   invariably be ignored in favor of a rule of absolute survivorship.” Id. at 590. The

15   importance of a federal remedy “does not mean that a § 1983 plaintiff (or his

16   representative) must be allowed to continue an action in disregard of the state law to

17   which § 1988 refers us.” Robertson, 436 U.S. at 593.

18          On the contrary, a state statute is not inconsistent with federal law “merely

19   because the statute causes the plaintiff to lose the litigation.” Id. “If success of the

20   § 1983 action were the only benchmark, there would be no reason at all to look to state

21   law, for the appropriate rule would then always be the one favoring the plaintiff, and its

22   source would be essentially irrelevant.” Robertson, 436 U.S. at 593. But that isn’t what

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                    SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                      400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 6                         BAINBRIDGE ISLAND, WA 98110
                                                                     (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 7 of 9




1    § 1988 says. Instead, “§ 1988 quite clearly instructs us to refer to state statutes; it does

2    not say that state law is to be accepted or rejected based solely on which side is

3    advantaged thereby.” Robertson, 436 U.S. at 593. Thus, a state statute resulting in

4    abatement of a civil-rights action must be applied as long as the statute is not generally

5    “inhospitable” to § 1983 actions. Robertson, 436 U.S. at 594.

6           The nonclaim statute in Washington’s probate code is not generally inhospitable

7    to civil-rights claims, even though it means Mr. Simmers cannot pursue claims against

8    the estates of these two deceased Deputies. The claims are barred here only because

9    of the rare circumstances presented: the claims relate to a police investigation that

10   occurred decades ago, and two of the potential defendants died years ago.

11          Moreover, Washington’s nonclaim statute has no effect on the policy of deterring

12   police misconduct, because officers are not realistically going to consider whether their

13   actions might expose their estates to liability long after they have died. Nor does the

14   nonclaim statute affect the policy of compensation for victims of alleged police

15   misconduct because most plaintiffs will sue living officers. Indeed, Mr. Simmers has

16   named numerous living defendants who are capable of being sued.

17          This is what the U.S. District Court for the Northern District of Ohio concluded

18   when it ruled against another client of Mr. Simmers’ attorneys’ law firm on this very

19   issue. The court in Jackson v. City of Cleveland, applying Ohio law to fill the gaps in

20   federal law, held that a civil-rights claim for wrongful conviction abated upon the death

21   of the officers. 219 F. Supp. 3d 639, 642–43 (N.D. Ohio 2016). The court reasoned

22   there was no inconsistency with federal law because, despite abatement of rare claims

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                   SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                     400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 7                        BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 8 of 9




1    against deceased officers, “the great majority of § 1983 cases will adequately provide

2    compensation for constitutional injuries and deter state actors who violate the

3    Constitution.” Id. at 643.

4                                        CONCLUSION

5           Mr. Simmers’ motion to substitute the estates of Major Beard and Sergeant Rusk

6    should be denied. There are no defendants to be substituted out, an estate cannot be

7    sued, there are no personal representatives to substitute in, and the Court lacks

8    jurisdiction to appoint personal representatives. Furthermore, under Washington’s

9    nonclaim statute—which applies both to state claims and federal claims—any potential

10   claims against Major Beard’s or Sergeant Rusk’s estates abated years ago.

11          DATED: March 29, 2021

12                                                 SEAMARK LAW GROUP PLLC
                                                   Attorneys for Major McSwain,
13                                                 Captains Baxter and Raftis, and
                                                   the Beard and Rusk Families
14

15                                                 s/Geoff Grindeland
                                                   Geoff Grindeland, WSBA No. 35798
16                                                 Nikki Carsley, WSBA No. 46650
                                                   Seamark Law Group PLLC
17                                                 400 Winslow Way E, Ste 230
                                                   Bainbridge Island, WA 98110
18                                                 (206) 502-2510
                                                   geoff@seamarklaw.com
19                                                 nikki@seamarklaw.com

20

21

22

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                 SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                   400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 8                      BAINBRIDGE ISLAND, WA 98110
                                                                  (206) 502-2510
           Case 2:21-cv-00100-RAJ-JRC Document 35 Filed 03/29/21 Page 9 of 9




1                                 CERTIFICATE OF SERVICE

2           I certify that on the date below I electronically filed the foregoing document with the

3    Clerk of Court using the CM/ECF system, which will send notification of such filing to the

4    following:

5           Attorneys for Plaintiff
            David B. Owens
6           John Hazinski

7           Attorney for King County
            Samantha D. Kanner
8
            Attorneys for Bothell Defendants
9           Shannon M. Ragonesi
            Paul Joseph Triesch
10
            I further certify that on the date below I mailed by U.S. Postal Service a copy of the
11
     foregoing document to the following non-CM/ECF participants:
12
            N/A
13
            DATED: March 29, 2021
14
                                                    s/Geoff Grindeland
15                                                  Geoff Grindeland

16

17

18

19

20

21

22

23
      OPPOSITION TO PLAINTIFF’S MOTION TO                   SEAMARK LAW GROUP PLLC
      SUBSTITUTE ESTATES                                     400 WINSLOW WAY E, STE 230
      (No. 2:21-cv-00100-RAJ-JRC) - 9                        BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
